The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 1-6, 8-11, 14-18, 23, 26, 29-32, 34-35, 37, and 40-41 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Brockway et al., US 2006/0011399 A1 teaches a system and method for controlling vehicle operation based on a driver's facial expressions and physical state are provided. In particular, a system and method for differentiating between different types of emergency situations and applying an appropriate set of safety operations to ensure the safety of the driver, any other passengers, and others outside the vehicle are provided. With the system and method, facial expression recognition is used to distinguish between different types of emergency situations. For each of these emergency situations, a predetermined set of safety operations may be established. Once a particular emergency situation is detected based on the facial expression recognition, the corresponding set of safety operations are applied by sending appropriate control signals to vehicle control systems to cause the operation of the vehicle to be modified.
Regarding independent claim 1, Brockway taken either independently or in combination with the prior art of record fails to teach or render obvious mapping the cognitive state data to location data along a vehicle travel route; updating information about the vehicle travel route based on the cognitive state data; and providing the information that was updated for vehicle control in conjunction with the other claim limitations.

Regarding independent claim 40, Brockway taken either independently or in combination with the prior art of record fails to teach or render obvious mapping the cognitive state data to location data along a vehicle travel route; updating information about the vehicle travel route based on the cognitive state data; and providing the information that was updated for vehicle control in conjunction with the other claim limitations.
Regarding independent claim 41, Brockway taken either independently or in combination with the prior art of record fails to teach or render obvious map the cognitive state data to location data along a vehicle travel route; update information about the vehicle travel route based on the cognitive state data; and provide the information that was updated for vehicle control in conjunction with the other claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/Primary Examiner, Art Unit 3668